                              Case: 19-14826        Doc: 12     Filed: 01/02/20    Page: 1 of 5




                                UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF OKLAHOMA (OKLAHOMA CITY)



              In re                                         )   Case No.       19-14826
                                                            )   Chapter:       13
              ANTHONY TODD CATANIA AKA                      )
              TODD CATANIA,                                 )
                                                            )
                                Debtor.                     )


                             OBJECTION TO CHAPTER 13 PLAN OF THE DEBTOR

                       NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER (“Secured Creditor”
              collectively) hereby objects to the confirmation of the Chapter 13 Plan (“Plan”) filed by Anthony
              Todd Catania (“Debtor”).
                                                I. STATEMENT OF FACTS
                       On November 29, 2019, Debtor filed the instant voluntary petition under Chapter 13 of

              the Bankruptcy Code as Case No. 19-14826.

                       Secured Creditor is the current holder of a promissory note dated June 09, 2017, executed

              by Debtor (“Borrower”) in the principal amount of $275,665.00, and made payable to Everett

              Financial, Inc. D/B/A Supreme Lending. A Texas Corporation (“Note”). The maturity date is

              July 01, 2047, at which time all outstanding amounts are due and payable. The Note provides

              that, in the event of default, the holder of the Note has the option of declaring all unpaid sums

              immediately due and payable. Creditor is in possession of the Note, endorsed in blank, and is

              entitled to enforce the instrument.

                       The Note is secured by a Deed of Trust (the “Deed of Trust”), executed by the Borrower,

              and encumbering the real property located at 16200 Royal Crest LN, Edmond, OK 73013

              (“Property”). The Deed of Trust reflects that it was recorded on or about June 15, 2017 in the

              Office of the Oklahoma County as Instrument No. 20170615010835340. Creditor is the assignee

              and/or successor in interest to the Deed of Trust by means of an assignment.

                                                        1
TMLF File No. 152053
                                   Case: 19-14826           Doc: 12        Filed: 01/02/20         Page: 2 of 5




                         The Property is Debtor’s primary residence (Dkt. 1, Petition, Part 1, ¶ 5).

                         On the date of filing, the obligation under the Note was contractually in default due to the

              Debtor’s failure to make the installment payment due and owing since August 01, 2018 and all

              installment payments due thereafter.                As of the petition date, the approximate amount of

              Creditor’s prepetition arrearage claim is $41,248.37.1

                         On November 29, 2019, the Debtor filed a Chapter 13 plan as Docket No. 2 (“Plan”).

              The Plan proposes to only pay Creditor $25,805.00.

                                                               II. ARGUMENTS
                     Secured Creditor objects to the Plan to the extent it is not adequately funded or feasible.
              Secured Creditor believes this Plan cannot be confirmed as more fully detailed below.
                                LACK OF ADEQUATE FUNDING (11 U.S.C. § 1325(a)(5)(B)(ii))
                     The Plan is not adequately funded. The Debtor’s proposed plan states only $25,805.00 owed
              and underestimates secured creditor’s pre-petition arrears by approximately $15,000.00. The
              Property is Debtor’s primary residence. 11 U.S.C. § 1325(a)(5)(B)(ii) requires full payment of
              the allowed claim of Secured Creditor.
                         Under 11 U.S.C. § 1325(a)(5) the Court shall confirm a Plan only if as to each secured
              claim the claim holder accepts the Plan and the Plan provides for distribution to that creditor in
              an amount not less than the value of the allowed secured claim. The Plan does not provide for
              adequate funding to pay Creditor's arrearage claim and Secured Creditor does not accept the
              Plan. Therefore, the Plan should not be confirmed.
                                           LACK OF FEASIBILITY (11 U.S.C. § 1325(a)(6))
                         Under 11 U.S.C. § 1325(a)(6) the Court shall confirm the Plan only if the Debtor

              demonstrates an ability to make all payments under the Plan and otherwise perform on the

              provisions of the Plan. The burden is completely on Debtor to show reorganization is in prospect.

              11 U.S.C. § 362(g); United Savings Ass’n of Texas v. Timbers of Inwood Forest Associates, Ltd.,


              1
                  Creditor is currently in-process of preparing its Proof of Claim; this amount may be subject to change. The filed
                    Proof of Claim shall control the actual amounts under Creditor’s claim.

                                                                  2
TMLF File No. 152053
                                Case: 19-14826        Doc: 12     Filed: 01/02/20      Page: 3 of 5




              484 U.S. 365, 375-76 (1988). Under the standard set by the Supreme Court in Timbers, in order

              to establish that reorganization is in prospect Debtor has to demonstrate a “reasonable possibility

              of a successful reorganization within a reasonable time.” Id. At 376. Debtor is required to do

              more than merely assert he can reorganize if only given the opportunity to meet the Timbers

              standard. See e.g., Am. State Bank v. Grand Sports, Inc. (In re Grand Sports, Inc.), 86 B.R. 971,

              975 (Bankr.N.D.Ill 1988). Under 11 U.S.C. § 1325(a)(6) the Court shall confirm the Plan only if

              the Debtor demonstrates an ability to make all payments under the Plan and otherwise perform

              on the provisions of the Plan.

                        Debtor’s Schedule J [DK. 1] reflects Debtor’s disposable net income is $1,833.21.

              Debtor lacks sufficient monthly disposable income to fund the plan and pay all amounts required

              under the plan.

                        Under 11 U.S.C. § 1325(a)(6) the Court shall confirm the Plan only if the Debtor

              demonstrates an ability to make all payments under the Plan and otherwise perform on the

              provisions of the Plan, and must provide for and eliminate the objections specified above in order

              to be feasible and to provide adequate protection to this objecting secured creditor. It is

              respectfully requested that confirmation of the Chapter 13 Plan as proposed by Debtor, be

              denied.

                                                       III. CONCLUSION
                        WHEREFORE, Creditor prays as follows:

                        1.      That confirmation of the proposed Plan be denied; and
                        2.      That Debtor’s case be dismissed under 11 U.S.C. § 1307(c)(1) due to Debtor's
                                prejudicial delay to creditors in his inability to timely propose a confirmable plan
                                under 11 U.S.C. § 1324(b); and
              ///
              ///
              ///


                                                           3
TMLF File No. 152053
                            Case: 19-14826       Doc: 12      Filed: 01/02/20     Page: 4 of 5




                       3.   For award of fees and costs incurred herein; and
                       4.   For such other and further relief as this Court deems proper.


                                                          Respectfully submitted,

              Dated: January 02, 2020                             THE MORTGAGE LAW FIRM, PLLC

                                                                  /s/ Eric Marshack
                                                                  Eric Marshack, OR State Bar # 050166
                                                                  The Mortgage Law Firm, PLLC
                                                                  421 NW 13th Street, Suite 300
                                                                  Oklahoma City, OK 73103
                                                                  Telephone: (971) 270-1230
                                                                  Facsimile: (951) 225-4073
                                                                  Eric.marshack@mtglawfirm.com
                                                                  Attorneys for Secured Creditor




                                                      4
TMLF File No. 152053
                             Case: 19-14826        Doc: 12     Filed: 01/02/20     Page: 5 of 5




                                              CERTIFICATE OF SERVICE
                                                    2nd day of ______________
             This is to certify that I did, on this _____        January          2020, mail, via first
             class U.S. mail, a true and correct copy of the above and foregoing to:
             Debtor
             Anthony Todd Catania
             16200 Royal Crest Lane
             Edmond, OK 73013

              Attorney for Debtor                                U.S. Trustee
              O. Clifton Gooding                                 John T. Hardeman
              The Gooding Law Firm                               PO Box 1948
              650 City Place Building                            Oklahoma City, OK 73101
              204 N Robinson Avenue                              Ustpregion20.oc.ecf@usdoj.gov
              Oklahoma City, OK 73102                            *Service accomplished through Court’s
              cgooding@goodingfirm.com,                          CM/ECF system.
              notices@goodingfirm.com;brandi@goodingfir
              m.com;ocgood@aol.com;astuteville@goodingfi
              rm.com;angelanotices@gmail.com;mtoffoli@g
              oodingfirm.com
              *Service accomplished through Court’s
              CM/ECF system.


                                                                   /s/ Haleigh Parrish
                                                                   Haleigh Parrish
                                                                   The Mortgage Law Firm, PLLC
                                                                   421 NW 13th Street, Suite 300
                                                                   Oklahoma City, OK 73103
                                                                   Telephone: (971) 270-1230
                                                                   Facsimile: (951) 225-4073




                                                       5
TMLF File No. 152053
